TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00662-CV



 Chris Traylor, in his official capacity as Commissioner of the Texas Department of Aging
      and Disability Services and Thomas Suehs, in his official capacity as Executive
    Commissioner of the Texas Health and Human Services Commission, Appellants

                                                  v.

 Angels of Care Senior Home Health Care Corporation; and John Clark, by and through
                         his Guardian, Steve Clark, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-10-001235, HONORABLE GISELA TRIANA-DOYAL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Chris Traylor, in his official capacity as Commissioner of the Texas

Department of Aging and Disability Services, and Thomas Suehs, in his official capacity as

Executive Commissioner of the Texas Health and Human Services Commission, filed their notice

of appeal on September 30, 2010. On that same day, in order to preserve the parties’ rights until

disposition of this appeal from an interlocutory order, this Court entered an injunction order

temporarily restraining and enjoining the Texas Department of Aging and Disability Services,

Commissioner Chris Traylor, and their employees and agents from terminating or allowing to expire

Angels of Care contracts identified by vendor number 001015449 and 001014791. The reporter’s

record was filed on October 12, 2010 and the clerk’s record was filed on November 12, 2010.

Thereafter, Appellants filed four motions for extension of time to file their brief, each of which was
granted. Appellants’ brief was ultimately due on May 16, 2011. On May 26, 2011, the Clerk of this

Court sent Appellants notice that their brief was overdue and that if Appellants failed to file a brief,

their appeal may be dismissed for want of prosecution unless, by June 6, 2011, they reasonably

explained the failure and Appellees were not significantly injured by that failure. To date,

Appellants have not filed their brief nor have they responded to the May 26, 2011 notice. We

therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b). The injunction order

entered by this Court on September 30, 2010 is lifted.




                                                       _______________________________________

                                                       J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Prosecution

Filed: July 6, 2011




                                                   2